NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS JAY CORNIEA,                             No.    15-16407

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01199-DGC

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted May 16, 2017**
                             San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HUCK,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul C. Huck, United States District Judge for the
Southern District of Florida, sitting by designation.
      Thomas J. Corniea appeals the district court’s order affirming the Social

Security Administration’s determination that he is not disabled. See 42 U.S.C.

§ 405(g). We have jurisdiction under 28 U.S.C. § 1291 and review the district

court’s decision de novo. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

We adopt and affirm for the well-stated reasons in the district court order of May

15, 2015.

      AFFIRMED.




                                         2